Order entered April 22, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00372-CV

       IN RE DOWNTOWN MCKINNEY PARTNERS, LLC, Relator

          Original Proceeding from the 471st Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 471-03474-2020

                                    ORDER
                   Before Justices Myers, Nowell, and Goldstein

      Before the Court is relator’s April 21, 2022 petition for writ of mandamus

and request for immediate and temporary relief. We GRANT relator’s request to

the extent that we STAY the trial court’s April 21, 2022 order granting real party

in interest’s motion to expunge the notice of lis pendens. The stay shall remain in

effect pending resolution of this original proceeding.

      We request that real party and respondent file a response, if any, to the

petition for writ of mandamus by May 12, 2022.

                                              /s/   LANA MYERS
                                                    JUSTICE